EXHIBIT 10.1.1

FIRST AMENDMENT TO  

REVOLVING CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”), is made
and entered into as of April 10, 2007, by and among HAVERTY FURNITURE COMPANIES,
INC., a Maryland corporation (the “Borrower”), the several banks and other
financial institutions from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”), as issuing bank (the “Issuing Bank”) and as swingline
lender (the “Swingline Lender”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
certain Revolving Credit Agreement, dated as of August 26, 2005 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement), pursuant to which
the Lenders have made certain financial accommodations available to the
Borrower;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement, and subject to the terms
and conditions hereof, the Lenders are willing to do so;

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrower, the Lenders and the
Administrative Agent agree as follows:

 

 

1.

Amendments.

 

a.            Section 1.1 of the Credit Agreement is hereby amended by replacing
the definition of “Consolidate Fixed Charges” in its entirety with the
following:

“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum (without duplication) of (a) Consolidated Interest
Expense for such period, (b) scheduled principal payments made on Consolidated
Total Debt during such period, and (c) Consolidated Lease Expense for such
period; provided, however, for purposes of calculating the Fixed Charge Coverage
Ratio as of June 30, 2009, Consolidated Fixed Charges shall be reduced by
$6,418,451, which amount is one half of the scheduled amortization and balloon
payments to be made on Indebtedness of the “SB Trust” (a Variable Interest
Entity referenced on Schedule 7.1 (Existing Indebtedness) of the Credit
Agreement, consolidated by the Borrower under FIN 46) during the Fiscal Quarter
ending June 30, 2009; provided, further, however, that no such reduction will be
made when calculating the Fixed Charge Coverage Ratio



as of the last day of any other Fiscal Quarter, including the Fiscal Quarters
ending September 30, 2009, December 31, 2009 and March 31, 2010.

b.            Section 6.1 of the Credit Agreement is hereby amended by replacing
such Section in its entirety with the following:

Section 6.1 Fixed Charge Coverage Ratio. The Borrower and its Subsidiaries shall
maintain on a consolidated basis, as of the end of each Fiscal Quarter,
commencing with the Fiscal Quarter ending September 30, 2005, a Fixed Charge
Coverage Ratio of not less than:

 

Fiscal Quarter

Fixed Charge Coverage Ratio

 

 

Each Fiscal Quarter ending on or

1.50:1.0

prior to March 31, 2007

 

 

Each Fiscal Quarter ending after

1.15:1.0

March 31, 2007 and on or prior to

December 31, 2008

 

 

Each Fiscal Quarter ending after

1.50:1.0

December 31, 2008.

 

2.            Conditions to Effectiveness of this Amendment. Notwithstanding any
other provision of this Amendment and without affecting in any manner the rights
of the Lenders hereunder, it is understood and agreed that this Amendment shall
not become effective, and the Borrower shall have no rights under this
Amendment, until the Administrative Agent shall have received (i) an amendment
fee in the amount of 0.05% of the Commitments, to be applied pro rata among the
Lenders, (ii) such other fees as the Borrower has previously agreed to pay the
Administrative Agent or any of its affiliates in connection with this Amendment,
(iii) reimbursement or payment of its costs and expenses incurred in connection
with this Amendment or the Credit Agreement (including reasonable fees, charges
and disbursements of King & Spalding LLP, counsel to the Administrative Agent),
and (iv) executed counterparts to this Amendment from the Borrower, each of the
Guarantors and the Lenders.

 

3.            Representations and Warranties. To induce the Lenders and the
Administrative Agent to enter into this Amendment, each Loan Party hereby
represents and warrants to the Lenders and the Administrative Agent:

 

(a)          The Borrower and each of its Subsidiaries (i) is duly organized,
validly existing and in good standing as a corporation, partnership or limited
liability company under the laws of the jurisdiction of its organization, (ii)
has all requisite power and authority to carry on its business as now conducted,
and (iii) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified would not reasonably be expected to result in a Material Adverse
Effect;



(b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party are within such Loan Party’s organizational
powers and have been duly authorized by all necessary organizational, and if
required, shareholder, partner or member, action;

 

(c)          The execution, delivery and performance by the Borrower of this
Agreement, and by each Loan Party of the other Loan Documents to which it is a
party (i) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except those as have been
obtained or made and are in full force and effect, (ii) will not violate any
Requirements of Law applicable to Borrower or any of its Subsidiaries or any
judgment, order or ruling of any Governmental Authority, (iii) will give rise to
a right thereunder to require any payment to be made by the Borrower or any of
its Subsidiaries;

 

(d)          This Amendment has been duly executed and delivered for the benefit
of or on behalf of each Loan Party and constitutes a legal, valid and binding
obligation of each Loan Party, enforceable against such Loan Party in accordance
with its terms except as the enforceability hereof may be limited by bankruptcy,
insolvency, reorganization, moratorium and other laws affecting creditors’
rights and remedies in general; and

 

(e)          After giving effect to this Amendment, the representations and
warranties contained in the Credit Agreement and the other Loan Documents are
true and correct in all material respects, and no Default or Event of Default
has occurred and is continuing as of the date hereof.

 

4.            Effect of Amendment. Except as set forth expressly herein, all
terms of the Credit Agreement, as amended hereby, and the other Loan Documents
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Borrower to the Lenders and
the Administrative Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Lenders under the Credit Agreement, nor
constitute a waiver of any provision of the Credit Agreement. This Amendment
shall constitute a Loan Document for all purposes of the Credit Agreement.

 

5.            Governing Law. This Amendment shall be governed by, and construed
in accordance with, the internal laws of the State of Georgia and all applicable
federal laws of the United States of America.

 

6.            No Novation. This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Credit Agreement or an
accord and satisfaction in regard thereto.

 

7.            Costs and Expenses. The Borrower agrees to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for the
Administrative Agent with respect thereto.



 

8.            Counterparts. This Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, each of which shall be
deemed an original and all of which, taken together, shall be deemed to
constitute one and the same instrument. Delivery of an executed counterpart of
this Amendment by facsimile transmission or by electronic mail in pdf form shall
be as effective as delivery of a manually executed counterpart hereof.

 

9.            Binding Nature. This Amendment shall be binding upon and inure to
the benefit of the parties hereto, their respective successors,
successors-in-titles, and assigns.

 

10.          Entire Understanding. This Amendment sets forth the entire
understanding of the parties with respect to the matters set forth herein, and
shall supersede any prior negotiations or agreements, whether written or oral,
with respect thereto.

 

[Signature Pages To Follow]



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Borrower and the Guarantors, by their
respective authorized officers as of the day and year first above written.

 

BORROWER:

 

HAVERTY FURNITURE COMPANIES, INC.

 

 

By:

/s/ Dennis L. Fink

Name:

Dennis L. Fink

Title:

EVP & CFO

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO HAVERTY CREDIT AGREEMENT]



LENDERS:

 

 

SUNTRUST BANK, individually and as

Administrative Agent

 

 

By:

/s/ Stacy M. Lewis

Name:

Stacy M. Lewis

Title:

Director

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

 

By:

/s/ Anne L. Sayles

Name:

Anne L. Sayles

Title:

Senior Vice President

 

 

BANK OF AMERICA, N.A.

 

 

By:

/s/ Stephen L. DeMenna

Name:

Stephen L. DeMenna

Title:

Managing Director

 

 

REGIONS BANK

 

 

By:

/s/ Stephen H. Lee

Name:

Stephen H. Lee

Title:

Senior Vice President

 

 

BRANCH BANKING & TRUST COMPANY

 

 

By:

/s/ Jennifer M. Bray

Name:

Jennifer M. Bray

Title:

Banking Officer

 

 

[SIGNATURE PAGE TO FIRST AMENDMENT TO HAVERTY CREDIT AGREEMENT]

 

 